Appeal from an order denying a motion to consolidate an action by a hospital against a patient’s husband and another to recover for services rendered to the patient with an action by the patient against the hospital and three physicians to recover damages for personal injuries alleged to have been sustained by her during the performance of a Surgical operation, and by her husband for medical expenses and loss of services. In the latter action, neither the complaint nor the bill of particulars states facts which constitute a sufficient showing of a cause of action against the hospital for any wrong committed in connection with the rendition of its services. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ., concur.